427 F.2d 894
Marvena Jones KENNEDY, Appellant,v.UNITED STATES of America, Appellee.In the Matter of the discipline of Jeffrey M. LEVY, counselfor appellant.
No. 25616.
United States Court of Appeals, Ninth Circuit.
June 5, 1970.

Marvena Jones Kennedy, pro se and Jeffrey M. Levy, Los Angeles, Cal., for appellant.
Harry D. Steward, U.S. Atty., Charles J. Fanning Asst. U.S. Atty., San Diego, Cal, for appellee.
Before CHAMBERS and KOELSCH, Circuit Judges, and CARR, District Judge.
ORDER
PER CURIAM.


1
It is the order of the court that for failure to prosecute the appeal in the above case with due diligence, Jeffrey M. Levy, counsel for the appellant, is assessed a penalty of $300 to be paid to the clerk of this court on or before 5:00 p.m. on June 18, 1970.  Said sum is to be placed in the clerk's deposit fund to be transferred to the clerk of the United States District Court for the Southern District of California for further transfer to the United States Treasury.


2
It is further ordered that the said Jeffrey M. Levy is sentenced to the custody of the Attorney-General of the United States for a period of 30 days; however, if he complies with all orders of the court in this case, no execution will issue on this 30-day sentence.